Citation Nr: 0311422	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for the residuals of a 
lightening strike, claimed as left hand problems, neck 
problems, a carotid artery problem in the neck, a left foot 
disorder, eyesight problems, a problem with the left shoulder 
scapular joint, and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had active duty for training from January 1992 to 
May 1992.  She also additional periods of service in the 
Reserve, with active duty for training at various times.  
Specific periods of active duty for training in the Army 
Reserve included service in July 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim of entitlement to 
service connection for the residuals of a lightening strike, 
claimed as left hand problems, neck problems, a carotid 
artery problem in the neck, a left foot disorder, eyesight 
problems, a problem with the left shoulder scapular joint, 
and headaches.  She subsequently perfected an appeal 
regarding that issue.  During that stage of the appeal, the 
RO issued a Statement of the Case (SOC) in September 2000.

In June 2002, the veteran presented testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claim, as set out in an 
internal development memorandum: 

1.  Contact the appropriate agency or department, 
and request copies of all service medical records 
dated since March 2000, including, but not limited 
to, medical examinations and physical profile 
reports.  Please be advised that the veteran is in 
the Army Reserve and that her last known duty 
assignment was with the 318th Chemical Co. from 
Birmingham, Alabama, although she recently reported 
being on temporary duty in Fort Bragg, North 
Carolina.  If no such records can be found, or if 
they have been destroyed, ask for specific 
confirmation of that fact.

2.  The veteran recently testified that she has 
been receiving treatment for her claimed 
disabilities from Dr. Faught, a private 
neurologist.  Provide the veteran with release 
forms and ask that a copy be signed and returned 
for that physician.  Also ask the veteran to return 
release forms for any additional doctors and 
medical care facilities (hospitals, HMOs, etc.) who 
have treated her for her claimed residuals of a 
July 1999 lightning strike since June 2001.  If the 
veteran responds, obtain records from each health 
care provider the veteran identifies (except where 
VA has already made reasonable efforts to obtain 
the records from a particular provider).  If these 
records can't be obtained and we don't have 
affirmative evidence that they don't exist, inform 
the veteran of the records that we were unable to 
obtain, including what efforts were made to obtain 
them.  Also inform the veteran that we will proceed 
to decide her appeal without these records unless 
she is able to submit them.  Allow an appropriate 
period of time within which to respond.

3.  Once the aforementioned development has been 
completed, and regardless of whether the veteran 
actually responds by submitting the requested 
forms, make arrangements for the veteran to be 
afforded a VA neurological examination to determine 
the nature and etiology of her claimed residuals of 
a lightning strike, to include left hand problems, 
neck problems, a carotid artery problem in the 
neck, a left foot disorder, a problem with the left 
shoulder scapular joint, and headaches.  Send the 
claims folder to the examiner for review.  The 
examiner should conduct a thorough examination of 
the veteran, and provide a diagnosis of any 
pathology found.  As to any disability found on 
examination, the examiner should specifically 
comment on the etiology of that disability.  In 
particular, the examiner should discuss whether it 
is at least as likely as not (i.e., at least a 50 
percent likelihood) that such disability is related 
to the veteran's military service, to include the 
incident in July 1999 in which the veteran was 
either struck by lightning or was in close 
proximity to a lightning strike.  Any diagnostic 
tests and studies deemed necessary by the examiner 
in order to respond to the specified inquiries 
should be conducted.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.

Thus, in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for review 
as to whether all the essential evidence needed to consider 
her claim has been obtained, and for issuance of a 
Supplemental Statement of the Case (SSOC) regarding all 
evidence received since the SOC issued in September 2000.

Finally, because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The RO should contact the appropriate 
agency or department, and request copies 
of all service medical records dated 
since March 2000, including, but not 
limited to, medical examinations and 
physical profile reports.  It should be 
noted that the veteran is in the Army 
Reserve and that her last known duty 
assignment was with the 318th Chemical 
Co. from Birmingham, Alabama, although 
she recently reported that she would be 
undergoing Medical Board Proceedings in 
Birmingham in February 2003.  If no such 
records can be found, or if they have 
been destroyed, the RO should ask for 
specific confirmation of that fact

2.  The RO should ensure that the 
veteran's complete treatment records from 
the VA Medical Center (MC) in Birmingham, 
Alabama, are obtained and associated with 
the claims folder. 

3.  The RO should also use the release 
form submitted by the veteran in February 
2003 to obtain her treatment records from 
Dr. Fraught.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran that we were 
unable to obtain them, and of what 
efforts were made to obtain them.  An 
appropriate period of time should be 
allowed within which to respond.

4.  Once the aforementioned development 
has been completed, and regardless of 
whether the veteran actually responds by 
submitting the requested forms, the RO 
should make arrangements for the veteran 
to be afforded a VA neurological 
examination to determine the nature and 
etiology of her claimed residuals of a 
lightning strike, to include left hand 
problems, neck problems, a carotid artery 
problem in the neck, a left foot 
disorder, a problem with the left 
shoulder scapular joint, and headaches.  
The claims folder must be provided to the 
examiner for review.  The examiner should 
conduct a thorough examination of the 
veteran, and provide a diagnosis of any 
pathology found.  As to any disability 
found on examination, the examiner should 
specifically comment on the etiology of 
that disability.  In particular, the 
examiner should discuss whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that such disability 
is related to the veteran's military 
service, to include the incident in 
July 1999 in which the veteran was either 
struck by lightning or was in close 
proximity to a lightning strike.  Any 
diagnostic tests and studies deemed 
necessary by the examiner in order to 
respond to the specified inquiries should 
be conducted.

5.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied, including VA re-
examination if warranted.

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the residuals of a 
lightening strike, claimed as left hand 
problems, neck problems, a carotid artery 
problem in the neck, a left foot 
disorder, eyesight problems, a problem 
with the left shoulder scapular joint, 
and headaches.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


